Citation Nr: 1742572	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition, to include as secondary to his left and right great toe hallux valgus.

2.  Entitlement to service connection for lumbar degenerative disc disease, to include as secondary to his left and right great toe hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from July 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, these matters were last before the Board, at which time they were remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2017, the Board remanded the claims to afford the Veteran VA examinations and obtain etiological opinions on the disabilities at issue.  The Board particularly sought these opinions, recognizing that prior VA examinations and opinions were not based upon a review of all pertinent evidence.  The Board requested opinions on both direct and secondary service connection, to include by way of aggravation.  

Following the Board's remand, the Veteran was afforded VA examinations in February 2017, and opinions were also obtained at that time.  In each case, the examiners rendered negative etiological opinions.  

With respect to the claimed bilateral knee condition, the examiner concluded that the diagnosed status-post total knee replacement was not incurred or caused by any in-service event, injury or illness, and that it was less likely than not that the condition was caused or aggravated by the Veteran's service-connected right great toe hallux valgus.  In terms of rationale with respect to direct service connection, the examiner explained that she "was unable to identify any objective evidence in the Veteran's [service treatment records] documenting continuous medical evaluation/management/treatment for any medical conditions that might be related to the current bilateral knee condition."  In terms of secondary service connection, she explained that the Veteran's bilateral total knee replacement "is not related neither aggravated by his [service-connected] bilateral hallux valgus" and that "[t]his type of causation cannot be explained with known neuroanatomic principles and with the available objective evidence."  Despite a normal entrance examination, the examiner also concluded that the claimed condition "clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  

In regard to the claimed low back disability, the examiner, concluded that the claimed disability was less likely than not incurred in or caused by any in-service injury, event or illness, and that "the feet would not aggravate [the low back disability]."  In terms of direct service connection, he remarked that "this is not noted in the [service treatment records] and that the "exit physical is void of lumbar spine [degenerative disc disease]."  With respect to secondary service connection, the examiner reasoned that "the lumbar spine DDD is age related."  Despite a normal entrance examination , this examiner also concluded that the low back disability "clearly and unmistakably existed prior to service" and was not aggravated therein."  The examiner, in this regard, reasoned that "there is no back condition noted on the exit physical."  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

The examination reports are insufficient.  With respect to the claimed bilateral knee disability, the examiner rendered a negative etiological opinion with respect to secondary service connection, stating that "causation cannot be explained with known neuroanatomic principles and with the available objective evidence."  The examiner did not provide an explanation for the conclusion made and the Board can only speculate as to what the phrase "neuroanatomic principles" means.  In regard to the claimed low back disability, the examiner did not address aggravation in the rationale, stating only that the disability was age-related.  Accordingly, the additional examinations are required.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current bilateral knee condition.  The examiner should review the claims file and note such review in the report. The examiner should:

a.  Identify any bilateral knee condition found to be present at any time since November 10, 2008.

b.  For any identified bilateral knee condition, state whether it is at least as likely as not that the diagnosis:

   i. is related to or had its onset in service.

ii. was caused or aggravated, at least in part, by left and right great toe hallux valgus.

c.  If any bilateral knee condition was aggravated (permanently worsened beyond its normal progression) by left and right great toe hallux valgus, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability. If this is not possible, please explain why not.

A complete rationale for the conclusions reached should be set forth.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current lumbar degenerative disc disease.  The examiner should review the claims file and note such review in the report. The examiner should:

a.  Identify any lumbar degenerative disc disease found to be present at any time since February 6, 2012.

b.  For any identified lumbar degenerative disc disease, state whether it is at least as likely as not that the diagnosis:

   i. is related to or had its onset in service.

ii. was caused or aggravated, at least in part, by left and right great toe hallux valgus.

c.  If any lumbar degenerative disc disease was aggravated (permanently worsened beyond its normal progression) by left and right great toe hallux valgus, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability. If this is not possible, please explain why not.

A complete rationale for the conclusions reached should be set forth.

3.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




